Citation Nr: 0615756	
Decision Date: 05/31/06    Archive Date: 06/06/06	

DOCKET NO.  04-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Vocational Rehabilitation and Employment Services Office of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1981 to November 1983, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
March 2005 the Board returned the case to the RO to afford 
the veteran a BVA hearing.  The veteran appeared for a video 
conference hearing before the Board, and the case was 
subsequently returned to the Board for further appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  A 
November 2003 vocational rehabilitation counseling record 
indicated that it was explained to the veteran that it 
appeared he could not participate in any vocational 
rehabilitation services due to his active use of drugs and 
alcohol.  An earlier July 2003 counseling record made 
reference to a VA outpatient treatment record dated in April 
2003 in which it was recorded that the veteran was still 
using drugs and that the veteran reported use of crack 
cocaine in the past week and on a monthly basis.  The veteran 
also reported that he drank beer daily.  However, 
subsequently associated with the claims file was an April 
2004 statement, from the same VA physician who was listed on 
the April 2003 VA outpatient treatment record, which related 
that the veteran "has no history of any recent alcohol or 
substance use."  

Since the veteran's continued use of alcohol and drugs 
appears to have been a significant factor in the 
determination that the veteran was infeasible for vocational 
rehabilitation training, the Board is of the opinion that 
further development of the medical evidence is necessary.  In 
this regard, the Board finds that medical evidence of record 
is insufficient to decide the veteran's claim and he should 
be afforded a VA examination to assess the severity and 
manifestations of his service-connected schizophrenia, as 
well as a general medical examination to assess the severity 
and manifestations of any nonservice-connected disabilities.  
In addition, any additional treatment records pertaining to 
the veteran from the VA Outpatient Clinic in Jacksonville, 
Florida should be obtained and associated with the claims 
file.  Thereafter, this additional evidence should be 
reviewed by the vocational rehabilitation counselor to 
determine whether any change is warranted in the 
determination that the veteran's vocational rehabilitation 
goal was not reasonably feasible.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records pertaining to the 
veteran dated from April 2004 to the 
present date from the VA Outpatient 
Clinic in Jacksonville, Florida.

2.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the severity and manifestations 
of his service-connected schizophrenia.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file and following this 
review and the examination offer comments 
and an opinion as to the degree of 
impairment caused by the veteran's 
service-connected schizophrenia in his 
capacity for performing substantially 
gainful employment and the impairment 
this disability may cause in the 
veteran's ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for all opinions 
should be provided.  

3.  The veteran should be afforded a 
general medical examination to assess the 
severity and manifestations of his 
nonservice-connected disabilities.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination offer comments and an 
opinion as to the degree of impairment 
the veteran's nonservice-connected 
disabilities cause in his capacity for 
performing substantially gainful 
employment and the impairment this 
disability may cause in the veteran's 
ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for all opinions 
should be provided. 

4.  After the development requested in 
the first three paragraphs has been 
completed, the veteran's claims file and 
vocational rehabilitation file should be 
referred to the veteran's vocational 
rehabilitation counselor for a review of 
the evidence obtained and a determination 
as to whether the veteran's vocational 
rehabilitation goal remains not 
reasonably feasible.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

